COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


LERINZEO BROWN                                   §
                                                                   No. 08-13-00303-CR
                                                 §
                              Appellant,                                 Appeal from the
                                                 §
V.                                                            Criminal District Court No. Two
                                                 §
                                                                  of Dallas County, Texas
THE STATE OF TEXAS                               §
                                                                    (TC# F-1171981-I)
                                                 §
                               Appellee.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect that Appellant entered a plea of “not true.” We

therefore affirm the judgment of the trial court as modified. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF FEBRUARY, 2015.


                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment, not participating